OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                       AUSTIN




Aan, a, & Croetkwaft
ootmtg Jl.g¶itor
Dallascounty
DBuli8,!ibxatr
Dear sir:
 Hon. J.L   crosthuatt,Junel4, 1%s9,age&


      neossearyin the enrolw or the duties
      or pow'sa oonferredupon them*...*
            On January15, 1991, thi8 d%parta%nt&id
  in an opinionwrittenby Hon. J. H. GtanforU,Assistant
 .dttornciyGeneral,that the ao9ppi8elon%ra~court ha8
  ippxed power to aontraot for seniase  or expertsin
. v*luationof property.
           cond%meion   suits r0r right or way F2ub.m
 road purposoeam alearly*'oomtybusine8eR.
 ~3learlythe duty Or the %~B~I!&~J~IoIA%T&I'
                                        0OUTt toaaks
 propsr preparationror and defenss 0r cond%mation 6uit6
 lnwhloh the oouaty is imolved. W-the 0OnaiSBi01M~rS
 court 0r Dallascounty  reeb that it is necei3sar~ror the
 OOUntJ' t0 %¶IplOJ' %Xl %w%l-t Uftll%%8 t0 t%6tim t8'tO t&l
 ~fatt0 or th0 land in gu%%tion     in 00admti0n   sat6  in
 order-totmrefgmrdthe Interestor Dalla6 County,then
 alearlythe oomlsslon%m~*aourthas the pow%r to par
                   a r%asonabl%03%r0r his ssnioeu,
 such exp%rtwitn~ess
           zehed0r%, gouxme mt3p00trulu    advfeerlthat
 it is the opinion0r 6lll.B
                         departmallt  that ii the QR
 miMfOner8'ooUrt ~,EalklaaCoWlt~! ofth%opSl&o~
 ‘that It is a%oeMary rot the 6ountyto aRp3eyez~rxporti
 rftn088 t0 tQ8tiryin 00wt4mi0n 8tite r0r rigwi or.
 my ror $ublioroad purpoaseand agree to paf swh ex-
 pert wltnsssa r%aacmab~sf%% ~f~r~@u%h&WV~OM aad
 appmve hiaalain,ror such senloes, then you shoald
 legallyapproveforpaymntsmholalmof      auohritneaa
 for expmt testlnony.